Citation Nr: 1704131	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-09 051	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969 and from January 1976 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

In February 2015, prior to the promulgation of a Board decision, the Veteran submitted correspondence indicating his intent to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted correspondence in February 2015 indicating his intent to withdraw from appellate review the peripheral neuropathy claims.  In October 2015, the RO received a phone call from the Veteran regarding his intent to withdraw his pending claims.  Further, the Veteran filed a December 2015 correspondence, withdrawing his request for a Board hearing.  The Board acknowledges the Representative's August 2016 Informal Hearing Presentation (IHP) but, the Representative submitted the IHP after the VA received the Veteran's correspondences and phone call.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


